department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc tege eoeg teb tjones wta-n-135065-01 memorandum for charles m anderson manager tax-exempt_bonds - field operations from subject timothy l jones assistant chief tax-exempt_bond branch this written technical assistance is to inform you of our position regarding a lease arrangement at an airport that causes a bond financed parking lot to be privately used for purposes of sec_141 of the internal_revenue_code in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue is the private_business_use_test under sec_141 met if the amount of a lease payment to an airport authority for a terminal space takes into account the net profits generated by parking facility fees on a bond financed parking lot conclusion when an airport authority’s lease with a private air carrier gives the carrier an interest in the net profits generated by the parking facility fees in the form of reduced lease payments such lease causes the private_business_use_test under sec_141 to be met with respect to the parking facility because it is an arrangement that conveys special legal entitlements to the financed facility to the carrier facts the authority is a public entity that owns and operates an airport and is authorized to issue tax-exempt_bonds it plans to issue tax exempt bonds to build a parking facility adjacent to the airport the bonds the authority leases terminal space at the airport to a private air carrier under a lease arrangement whereby the carrier has exclusive use of the leased premises the proposed parking facility is not part of this exclusive lease arrangement with the carrier instead the parking facility will be used primarily by customers of the airlines at the airport including private air carriers with incidental_use by employees of the airlines the fees generated by the parking facility are to be applied to debt service on the wta-n-135065-01 bonds any remaining net profits of the parking facility are part of the authority’s net_revenues under the lease with the carrier rental charges are assessed to the carrier based primarily on square footage of area leased however these rental charges will be reduced under the terms of the lease by a portion of the authority’s net_revenues which include net profits of the parking facility if the net_revenues exceed a certain level a it is expected that the parking facility will generate a profit and that the net_revenues of the authority will exceed a the carrier will have no other rights to the parking facility law and analysis generally under sec_103 interest on a state_or_local_bond is exempt from tax unless the bond is a private_activity_bond under sec_103 sec_141 provides that a bond is a private_activity_bond if the bond satisfies the private_business_use_test and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that the private_business_use_test is satisfied if more than percent of the proceeds of the bonds are to be used for any private_business_use private_business_use is defined in sec_141 as use directly or indirectly in the trade_or_business of nongovernmental persons under sec_141 the private_security_or_payment_test is satisfied if payment of the principal of or the interest on more than percent of the proceeds of the issue is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 the private_loan_financing_test is satisfied if the amount of the proceeds of the issue which are to be used directly or indirectly to make or finance loans to persons other than governmental units exceeds the lesser_of percent of such proceeds or dollar_figure sec_1_141-3 sets forth that use of financed property is treated as the direct use of proceeds in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct use of proceeds sec_1_141-3 provides that use as a member of the general_public is not private_business_use use of financed property by nongovernmental persons in their trade_or_business is treated as general_public use only if the property is intended to be available and in fact is reasonably available for use on the same basis by natural persons not engaged in a trade_or_business sec_1_141-3 provides that in general use under an arrangement that conveys priority rights or other preferential benefits is not use on the same basis as the general_public sec_1_141-3 states that use of wta-n-135065-01 financed property by the general_public does not prevent the proceeds from being used for a private_business_use because of other use under this section sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use and generally the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer sec_1_141-3 provides that an arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements described under sec_1_141-3 or results in private_business_use sec_1_141-3 example iii illustrates the application of the private_business_use rules city i issues bonds and uses all of the proceeds to finance construction of a runway at a new city-owned airport the runway is available on a fee basis to the general_public private air carriers lease terminal space from the airport the lease payments under the leases with the private air carriers are determined on a residual basis by taking into account the net_revenues generated by runway landing fees these leases cause the private_business_use_test to be met with respect to the runway because they are arrangements that convey special legal entitlements to the financed facility to nongovernmental persons in contrast sec_1_141-3 example illustrates a case where the private_business_use_test is not met city s issues bonds and uses all of the proceeds to finance construction of a city-owned parking garage at the city-owned airport even though it is reasonably expected that more than percent of the actual use of the parking garage will be by employees of private air carriers in connection with their use of the airport terminals leased by those carriers the use nevertheless is general_public use because use of the garages by the air carrier will be on the same basis as passengers and other members of the general_public using the airport the leases for_the_use_of the terminal space provide no priority rights to the air carriers for use of the parking garage and the lease payments are determined without taking into account the revenues generated by the parking garage although the lessee air carriers receive a special economic benefit from the use of the parking garage this economic benefit is not sufficient to cause the air carriers to be private business users because the parking garage is available for general_public use the issue does not meet the private_business_use_test here the authority’s lease with the private air carrier causes the private_business_use_test under sec_141 to be met with respect to the parking facility bonds the lease provides the carrier with a special legal entitlement to the net profits of the parking facility when the authority’s net_revenues exceed a an interest in the net profits of a facility is the type of special legal entitlement that gives rise to private_business_use under sec_1_141-3 see sec_1_141-3 example iii similar to example iii the rental payments due under the authority’s lease with the carrier are determined on a residual basis by taking into account the net profits generated by the parking facility wta-n-135065-01 while there is no guarantee that the parking facility will generate net profits the fact that there is an expectation that net_revenues of the authority will exceed a creates a special legal entitlement to use that bond financed facility satisfying the private_business_use_test under sec_141 therefore under the facts described above the authority’s lease with the private air carrier causes the private_business_use_test under sec_141 to be met with respect to the parking facility this written technical assistance is advisory only and does not represent an expression of the views of the service as to the application of law regulations and precedents to the facts of a specific case if there are questions regarding whether the facts and circumstances in a particular case establish a residual lease arrangement please seek the input of this office if you have any questions please feel free to contact me at
